Citation Nr: 0301807	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-17 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1997 for the grant of service connection for transitional 
cell carcinoma of the bladder, status post radical cystectomy 
with impotence, to include the question of whether there was 
clear and unmistakable error (CUE) in prior rating 
determinations denying service connection.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and T.B.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1943 until January 1946.

By rating action dated in July 1999, service connection was 
granted for transitional cell carcinoma of the bladder, 
status post radical cystectomy with impotence, rated 100 
percent disabling, with an effective date of November 18, 
1997.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
September 1999 rating decision of the VA San Diego, 
California Regional Office (RO) which denied an earlier 
effective date earlier than November 18, 1997 for the grant 
of service connection for carcinoma of the bladder with 
metastases.  After notification of this action, a notice of 
disagreement was received in July 2000.

The veteran presented testimony before the undersigned Member 
of the Board sitting at San Diego, California in July 2002; 
the transcript of which is of record.  During the personal 
hearing on appeal, the issue of an annual clothing allowance 
was raised.  However, this matter is not properly before the 
Board for appellate review and it is referred to the RO for 
appropriate consideration.  


REMAND

A review of the record discloses that the veteran's initially 
submitted claim for service connection for residuals of 
bladder cancer was received on May 26, 1993.  (There is no 
indication in the file that the veteran had ever filed any 
claim with VA prior to that date, other than claims for 
education and dental benefits.)  The May 1993 claim was 
subsequently denied by the RO in a rating action dated in 
September 1993.  The veteran was notified of this 
determination by letter dated that same month but did not 
file a notice of disagreement and the decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  He subsequently attempted to 
reopen his claim for bladder disability in October 1994.  By 
rating action dated in May 1995, the RO declined to reopen 
the claim for a bladder disorder on the basis that new and 
material evidence had not been received (See 38 C.F.R. 
§ 3.156 (2002)) and notified the veteran of this 
determination by letter dated in June 1995.  The record 
reflects that no timely appeal was received in response to 
this decision.  

The appellant most recently attempted to reopen his claim for 
service connection in this regard in November 1997, and 
submitted evidence which was deemed to be new and material to 
reopen the claim.  As noted previously, service connection 
for transitional cell carcinoma of the bladder, status post 
radical cystectomy with impotence, was granted by rating 
action dated in July 1999 with an effective date of the 
receipt of the claim to reopen, November 18, 1997.  

The appellant now asserts that he is entitled to an effective 
date earlier than November 18, 1997 for the grant of service 
connection, i.e. May 26, 1993, because he first filed a claim 
for the same disability for which he is currently service-
connected back at that time, and because there is evidence of 
bladder problems dating back to service.  He advanced 
assertions at the time of his hearing in July 2002 to the 
effect that the RO erroneously denied his earlier claims of 
service connection for bladder cancer.  The appellant is thus 
found to have raised the issue of whether there was clear and 
unmistakable error (CUE) in prior RO rating determinations of 
September 1993 and May 1995 denying service connection for 
carcinoma of the bladder with metastases.  

The record reflects that the RO has not had an opportunity to 
take any action with respect to the issue of CUE in the prior 
denials of service connection for bladder cancer entered in 
September 1993 and May 1995.  As well, the Board would also 
point out that because resolution of the CUE issue may well 
impact the claim for an earlier effective date, this matter 
is considered inextricably intertwined with the latter, and 
must be addressed prior to final disposition of the issue 
currently on appeal.  See Harris v. Derwinski, 1 Vet.App 180, 
183 (1991) (two issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" 
on a veteran's claim for the second issue); Parker v. Brown, 
7 Vet.App. 116, 118 (1994).  The Board thus concludes that 
additional RO action is indicated.  

Finally, during the pendency of this appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal. See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In view of the above, further appellate consideration is 
deferred and the case is REMANDED to the RO for the following 
actions:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
argument he may have concerning the 
issue of whether the rating decisions of 
September 1993 and May 1995, which 
denied service connection for bladder 
cancer and which found that there had 
been presented no new and material 
evidence to reopen such claim, 
respectively, were clearly and 
unmistakably erroneous.  

2.  Following that action, the RO should 
then adjudicate the issue of CUE in the 
RO's decisions of September 1993 and May 
1995, as they pertain to the claim of an 
earlier effective date for service 
connection for carcinoma of the bladder.  
Thereafter, as applicable, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than November 
18, 1997 for the grant of service 
connection for transitional cell 
carcinoma of the bladder, status post 
radical cystectomy with impotence.  

3.  In the event that the September 1993 
and/or May 1995 rating decisions are not 
found to be clearly and unmistakably 
erroneous, the RO should undertake to 
comply with the provisions of VCAA.  
Specifically the veteran should be 
advised of the evidence that is 
necessary to establish his claim for an 
earlier effective date for the grant of 
service connection for bladder cancer, 
to include notification as to which 
evidence he should secure and which VA 
will attempt to secure.  The RO must 
review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620- 32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)).

4.  Thereafter, if the benefit sought is 
denied, the veteran should be furnished 
with a supplemental statement of the 
case, which fully addresses his claim, 
including, as appropriate, his claim of 
clear and unmistakable error in the 1993 
and 1995 rating decisions, to include a 
recitation of the evidence, and 
applicable law and regulations governing 
his claim.  Thereafter, he should be 
afforded a reasonable opportunity to 
respond.  Then the case should be 
returned to the Board for further 
review, if in order.


The purpose of the REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the appellant 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


